J-S53004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                     Appellee             :
                                          :
              v.                          :
                                          :
 BERNADIN ESTRIPLETEL                     :
                                          :
                     Appellant            :      No. 1828 EDA 2017


           Appeal from the Judgment of Sentence January 6, 2017
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0002842-2013


BEFORE:    GANTMAN, P.J., OTT, J., and PLATT*, J.

JUDGMENT ORDER BY PLATT, J.:                     FILED OCTOBER 15, 2018

      Appellant, Bernadin Estripletel, appeals from the judgment of sentence

imposed following his jury conviction of possession of a controlled substance

with intent to deliver (PWID), knowing and intelligent possession (K&I), and

criminal use of a communication facility. Appellant claims the search warrant

lacked the requisite specificity. We affirm.

      Appellant presents one question for our review:

            Did the [trial] court err when it found that the [s]earch
      [w]arrant issued in the instant case was constitutionally valid,
      wherein the warrant described the premises to be searched as
      1643 Longshore Avenue, a two-story dwelling . . . [ ] when the
      property actually was a multi-unit apartment house?

(Appellant’s Brief, at 3).




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53004-18


       The transcript of the suppression hearing is unavailable.1 Furthermore,

there is no indication in the available record that Appellant made any attempt

to reconstruct the record.        See Pa.R.A.P. 1923, Statement in Absence of

Transcript (providing appellant may prepare statement of evidence or

proceedings from best available means, including recollection).

       Instead, Appellant suggests reliance on the trial transcript. However,

our Supreme Court has ruled that “[w]e may consider only evidence presented

at the suppression hearing.” Commonwealth v. Moser, 188 A.3d 478, 482

(Pa. Super. 2018) (citing In re L.J., 79 A.3d 1073 (Pa. 2013) (reviewing court

may not look beyond evidentiary record presented at pre-trial hearing in

examining denial of suppression);see In re L.J., at 1087 (deciding that our

procedural rules do not support a reviewing court looking beyond the

evidentiary record presented at the pre-trial hearing in examining a denial of

suppression).     Therefore, Appellant’s claim is unreviewable.    His issue is

waived.

       Judgment of sentence affirmed.




____________________________________________


1 (See Trial Court Opinion, 7/11/17, at 3, see id. at n.2; see also email of
Court Reporter, 7/03/17) (court reporter confirming that files of transcript are
corrupt without back-up available)).


                                           -2-
J-S53004-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/18




                          -3-